Citation Nr: 0022613	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-22 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for residuals of 
chorioretinitis of the left eye, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to December 
1972.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal sought a compensable evaluation 
for residuals of left eye chorioretinitis.  A March 1993 
rating decision increased the rating for this disability to 
10 percent, effective from December 1992.  The veteran has 
continued the appeal.  

The Board also notes that this case was previously remanded 
in December 1998, and that the action requested in its remand 
has been accomplished to the extent possible.  This matter is 
now ready for appellate consideration.

The Board further observes that since the December 1998 
remand, a claim for service connection for a disorder of the 
right eye as secondary to the veteran's service-connected 
disorder of the left eye was denied by the regional office 
(RO) in a rating decision in July 1999.  As the record does 
not reflect the filing of a notice of disagreement with this 
decision, the Board finds that this issue has not been 
developed for current appellate review.


FINDING OF FACT

The veteran's residuals of chorioretinitis of the left eye 
are manifested by slight visual impairment in an 
unexceptional disability picture. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of chorioretinitis of the left eye are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§3.321, 4.7, 
4.14, 4.84a, Diagnostic Code 6005 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board finds that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The Rating Schedule provides that choroiditis, in chronic 
form, should be rated from 10 to 100 percent based on the 
degree of impairment of visual acuity or field loss, pain, 
rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  A minimum 10 percent disability rating is 
appropriate during active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Code 6005.

Diagnostic Code 6011 provides that a 10 percent evaluation is 
warranted for unilateral or bilateral localized scars, 
atrophy, or irregularities of the retina that are centrally 
located with irregular, duplicated enlarged, or diminished 
image.  38 C.F.R. § 4.84a, Diagnostic Code 6011 (1999).

The Rating Schedule provides that where vision in one eye is 
20/40 (6/12) and 20/40 in the other eye (6/12), a 
noncompensable evaluation is warranted.  Where vision in one 
eye is 20/50 and vision in the other eye is 20/40 or 20/50, a 
10 percent evaluation is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (1999).

Unilateral concentric contraction of the visual fields to 60 
degrees, but not to 45 degrees, is rated as equivalent to 
visual acuity of 20/50; and 45 degrees, but not to 30 
degrees, is rated as equivalent to visual acuity of 20/70.  
For the foregoing, a 10 percent evaluation is warranted.  
Bilateral concentric contraction of the visual filed to 60 
degrees but not to 45 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (1999).

Diagnostic Code 6081 provides a minimum 10 percent rating for 
unilateral, large or centrally located pathological scotoma.  
38 C.F.R. § 4.84a, Diagnostic Code 6081 (1999).  A note 
following this Diagnostic Code indicates that this disability 
is to be rated on the loss of central visual acuity or 
impairment of field vision and is not to be combined with any 
other rating for visual impairment.

For a rating for visual impairment, the best distant vision 
obtainable after the best correction by glasses will be the 
basis of the rating.  38 C.F.R. § 4.75 (1999).

The history of this disability shows that service connection 
was granted for residuals of left eye chorioretinitis by a 
May 1973 rating decision, with the assignment of a 
noncompensable rating, effective from December 1972.  The 
disability was rated under 38 C.F.R. § 4.84a, Diagnostic Code 
6005 for choroiditis and under 38 C.F.R. § 4.84a, Diagnostic 
Code 6006 (1999) for retinitis.  Service medical records were 
noted to reflect that the veteran was hospitalized in March 
1968 as a result of eye complaints, and there was a diagnosis 
of chorioretinitis.  It was further noted that throughout the 
veteran's service, he received a great deal of treatment for 
left eye chorioretinitis and that prior to his discharge in 
1972, a medical board found that this condition was inactive.  
Final separation examination revealed a history of inactive 
chorioretinitis of the left eye and visual examination 
revealed negative findings.  Department of Veterans Affairs 
(VA) eye examination in February 1973 was noted to reveal 
vision at 20/20 bilaterally and a diagnosis of 
chorioretinitis of the left eye, inactive.  Inferior nasal to 
the disc there was a large patch of chorioretinal scar with a 
preretinal membrane.

A July 1977 rating decision denied an application for a 
compensable evaluation for the veteran's left eye disorder.  
At this time, it was noted that private examination in 
November 1975 revealed a chorioretinal scar on the left eye, 
and that another physician had indicated that the veteran did 
not need glasses.  The diagnosis was left eye toxoplasmic 
chorioretinitis.  A private medical report from Dr. S. was 
noted to reflect a finding of old chorioretinitis of the left 
eye with some vitreal floaters, and visual acuity was 
indicated to be 20/30 bilaterally without correction.  The 
position of chorioretinitis was found to be three disc 
diameters medial to the optic disc and that consequently, 
there was a small visual field defect corresponding to the 
lesion.  The impression was an old chorioretinitis not 
associated with acid in the eye but etiology unknown which 
appeared static.

An August 1983 rating decision denied an application for a 
compensable evaluation for the veteran's left eye disorder.  
VA eye examination in July 1983 was found to reflect that 
corrected visual acuity in the left eye was 20/20 and that 
there was a superior defect at 12 to 1 o'clock.  The 
assessment included decreased visual field in the left eye 
secondary to chorioretinitis scars and status post left eye 
chorioretinitis.  The RO found that there were no findings 
warranting a compensable evaluation.

An application for a compensable rating was again denied in 
May 1987, the RO noting that April 1987 VA eye examination 
revealed quiescent chorioretinitis.  The examiner located an 
old scar nasally which the examiner believed would not affect 
vision, and although visual acuity was 20/80 on the left, the 
examiner questioned the reliability of this finding in view 
of a finding of 20/20 in February 1987.  A July 1987 also 
found insufficient medical findings to warrant a compensable 
rating.

An application for a compensable rating was denied in July 
1987 based on results from a June 1988 VA eye examination.  
At this time, the examiner found that the examination results 
were of poor reliability with fluctuating visual acuity and 
tunnel visual fields especially on the left.  The 
chorioretinitis scar was found to most likely be due to 
toxoplasmosis noted nasal to the left eye disc.  The examiner 
also found that there was no obvious evidence of macular 
disease in the left eye to account for the decrease in visual 
acuity.

At a personal hearing in February 1989, the veteran testified 
that various eye complaints such as chronic watering, pain, 
continuous headaches, reading confusion, and blurring of 
vision in the left eye began in about March of the previous 
year (transcript (T.) at p. 2).

The veteran filed the subject application for an increased 
evaluation in December 1992.  Shortly thereafter, the veteran 
provided additional medical records in support of his claim 
covering the period of May 1978 to February 1993.  

A March 1993 rating decision granted a 10 percent evaluation, 
effective from December 1992.  The RO noted that the veteran 
had been undergoing treatment by an eye specialist, Dr. A., 
and additional treatment at K. P.  A report from Dr. A., 
dated in June 1988, was noted to reveal that the veteran's 
best-corrected visual acuity was 20/400 on the right and 
20/30 on the left with full confrontation fields.  Dr. A.'s 
diagnosis was essentially normal left eye and old 
chorioretinal scar on the right.  Dr. A. indicated that the 
veteran had been reexamined at this time because of 
inconsistent and perplexing clinical findings.  

Records from K. P. were noted to reveal ongoing treatment for 
multiple eye complaints with the then-most recent records of 
February 1993 reflecting best-corrected visual acuity of 
20/30 and decreased vision fields bilaterally.  The 
diagnostic impression was chorioretinal scar of the left eye 
and retinal pigment epithelium (RPE) mottling on the right.  
The veteran was to undergo additional neurological evaluation 
for complaints of headache and neck pain, but it was 
indicated that this was probably not related to his eye 
problems.

VA visual examination in February 1993 revealed that the 
examiner reviewed the veteran's prior treatment records and 
noted that the veteran had a long history of previous 
evaluations and that his difficulties were somewhat 
confusing.  On examination, the veteran was noted to have 
normal visual acuity when he was carefully encouraged (the 
best-corrected visual acuity was shown as 20/20 bilaterally).  
On visual field testing, the examiner indicated that the 
veteran did have a clear-cut loss of some visual field 
function on the right which correlated to RPE changes which 
could be seen on retinal examinations.  The examiner further 
indicated that in the temporal periphery of the left eye, the 
veteran might also have an area of depressed vision 
correlating with chorioretinal scarring.  The examiner also 
suspected that peripheral constriction of the veteran's 
isopters on visual field testing was due to the veteran's 
somewhat inattentive state during the examinations.   With 
encouragement, the examiner noted that it was easily possible 
to extend the isopters out further.  The examiner did 
indicate, however, that the veteran was as consistent as he 
could be during the examination, and that the visual fields 
obtained were probably a fairly accurate presentation of the 
veteran's visual function in each eye at the present time.  
Review of the visual field results revealed that the examiner 
used Goldman Ball testing with test objects from I and V, and 
the testing was noted to indicate concentric contraction to 
60 degrees but not 45 degrees.

Based on the additional evidence received, including the 
recent VA visual examination which revealed some visual field 
loss, the March 1993 rating decision increased the evaluation 
for the veteran's left eye disorder to 10 percent, effective 
from December 1992, under 38 C.F.R. § 4.84a, Diagnostic Code 
6005 and 38 C.F.R. § 4.84a, Diagnostic Code 6080 (1999) for 
field vision impairment.

Medical records received in October 1993 included records 
referencing complaints concerning the veteran's right eye in 
September 1979 and November 1987, general complaints in July 
1981, and a listing of old chorioretinitis of the left eye in 
a medical examination in December 1991.  These same records 
were included within additional records received in December 
1993, January 1994 (from the Social Security Administration 
(SSA)), and in March 1994.

At the veteran's personal hearing in July 1994, the veteran 
testified that his left eye problems began while stationed in 
Taiwan in 1968 when acid splashed into his eye and he 
developed "a large patch of like fungus" (T. at p. 2).  He 
was ultimately taken back to the United States where there 
was a diagnosis of "coreoretinitis toxiplasmosis" (T. at p. 
3).  He was thereafter transferred to bases in California 
where he received treatment until his discharge in 1972 (T. 
at p. 3).  The veteran indicated that his "floaters" had 
gotten darker over the years (T. at p. 3).  They also began 
to affect his ability to read and concentrate (T. at p. 3).  
His eye was bothered by bright light and after prolonged 
reading, it would begin to ache (T. at p. 4).  The floaters 
were predominantly in the 9 o'clock position, and his 
peripheral was also affected (T. at p. 4).  When asked to 
describe the examiner while covering his right eye, the 
veteran stated that he observed a double head and that the 
image was blurry (T. at p. 5).  The veteran noted that both 
his central and peripheral vision were affected (T. at p. 5).  
He also described spasms in the left eye, and indicated that 
he had a difficult time with the floaters (T. at pp. 6-7).

VA visual examination in October 1994 revealed that the 
veteran reported a history of problems with visual acuity in 
his left eye since the 1960's.  The veteran reported 
intermittent pain in the left eye and complained of a dry, 
gritty sensation, with blurry vision in the morning 
bilaterally.  Uncorrected visual acuity in the left eye was 
20/30, and corrected was 20/20-1.  There was no diplopia in 
any field of gaze and visual fields were full to 
confrontation bilaterally.  The right vitreous was noted to 
have a large vitreous floater and dilated fundoscopic 
examination revealed a cup-to-disk ratio of 0.2 in the right 
and 0.1 in the left.  Left fundoscopic examination showed a 
large chorioretinal scar in the inferonasal area which 
measured approximately 3 to 4 disk diameters.  The left 
macula showed mild pigment mottling centrally, and some hard 
drusen both superiorly and inferiorly in the macula, but 
outside of the central portion of the macula.  

The diagnoses included macular drusen with pigment mottling 
bilaterally, with the examiner noting that it was difficult 
to determine the etiology of these macular changes on the 
basis of this examination.  The examiner further commented 
that it was possible that the veteran had a form of macular 
degeneration that had presented at a relatively early age and 
that changes similar to his findings could also be consistent 
with a past history of central serous retinopathy.  The 
examiner noted that the veteran had been given this diagnosis 
in the past; however, fundoscopic examination alone was not 
sufficient to enable a definitive etiology for the veteran's 
macular changes.  The examiner went on to note, however, that 
with the macular changes noted on current examination, it 
would be understandable for the veteran to have a slight 
decrease in his central visual acuity, although the examiner 
also indicated that she had been able to correct the 
veteran's visual acuity with refraction to 20/20-1 
bilaterally.  

In her diagnosis, the examiner also noted the large 
chorioretinal scar in the inferonasal area of the left eye 
with associated retinal thinning.  She commented that this 
might have been associated with past trauma or infection in 
the left eye and that it would not affect the veteran's 
central visual acuity, but might cause a peripheral visual 
field affect in the left eye only.  Finally, there was a 
diagnosis of degenerative changes of the conjunctivae, 
bilaterally, and dry eyes.  These changes were noted to 
probably explain the veteran's intermittent pain and dry 
sensation with intermittent blurring bilaterally.  It was 
indicated that these symptoms could be treated with 
artificial teardrops which the veteran could get over the 
counter without need of any prescription.

VA eye examination in November 1997 revealed that the 
examiner noted that uncorrected visual acuity was documented 
in September 1980 at 20/25 on the right and at 20/20 on the 
left.  The veteran was subsequently evaluated in February 
1988, at which time there was a diagnosis of functional 
visual loss with classical malingering signs of tunnel visual 
field and brisk optokinetic nystagmus (OKN) in the context of 
20/200 subjective vision examination.  The veteran was 
examined again in July 1993 with stable examination and in 
optometry in August 1993, at which time the veteran's visual 
acuity was corrected to 20/20 bilaterally.  The examiner 
summarized the veteran's ocular history to include 
enophthalmos of the left eye secondary to trauma in 1975 with 
bony deficit in the left medial orbit, a history of serous 
retinopathy in the right resolved on subsequent examinations, 
and an old chorioretinal scar, first observed in 1968 that 
was presumed to be an old toxoplasmosis lesion.

The veteran's current complaints were peripheral vision loss 
bilaterally, and pain and floaters in the left eye.  These 
problems were noted to have affected the ability of the 
veteran to carry out his responsibilities as a mechanic.  
Examination at this time revealed uncorrected acuity of 20/40 
bilaterally with the veteran able to pinhole to 20/25.  The 
visual fields were full to confrontation and the veteran was 
orthotropic in all fields of gaze.  Examination of the 
conjunctiva revealed mild degenerative changes.  Examination 
of the left eye revealed cup to disk ratio of 0.4 by 0.4 with 
an obvious chorioretinal scar just nasal to the optic nerve.  
This lesion was currently without inflammation but there was 
peripheral white without pressure and drusen was noted just 
temporal to the fovea.  

The assessment was history of central serous retinopathy of 
the right eye, bilateral macular drusen considered to be a 
potential progressive disorder which might develop into 
macular degeneration, and an old toxoplasmosis scar of the 
left eye, resulting in a visual field defect documented by 
Goldman visual field on this examination.  The examiner 
further noted that the inflammation had induced vitreous 
fibrosis and strands that were the likely etiology of the 
sensation of floater the veteran was complaining about.  
There was no active inflammation at this time, although the 
examiner noted that toxoplasmosis might occur at any point.  
The diagnosis also included peripheral white without pressure 
in the retina bilaterally with no evidence of retinal 
retraction or other retinal pathology, and refractive error, 
although it was noted that the veteran's myopic astigmatism 
corrected to 20/20 visual acuity bilaterally.  The examiner 
recommended that the veteran obtain spectacle correction if 
better acuity was desired.

At the veteran's hearing before a traveling member of the 
Board in September 1998, the veteran's complaints included 
blurriness, black floaters, dryness, and persistent pain 
which he rated as 7 out of 10, 10 being the worst (T. at p. 
4).  The veteran described the history of treatment for his 
disability, beginning in 1968 (T. at pp. 4-5).  The veteran 
indicated that he had recently received treatment at the Fort 
Miley VA hospital, at which time the physician indicated that 
she had seen nerve damage inside of the left eye and that she 
wanted the veteran to return to his private physician for 
further evaluation (T. at pp. 6-7).  The veteran desired a 50 
percent evaluation for his disability (T. at p. 7).  The 
veteran described floaters in the right eye that were in the 
shape of a rack used to rack balls in the game of pool (T. at 
p. 10).  The floaters affected his current position with a 
transportation agency as he would have to read torque specs 
on blueprints (T. at p. 11).  With increased problems in the 
right eye, the veteran had recently began to see double and 
he noted that it would take a few seconds for him to refocus 
(T. at p. 12).  

Additional VA outpatient records received in February 1998 
included records for the period of July 1992 to September 
1998.  In July 1992, the veteran complained of floaters and 
watery eyes and visual acuity in the left eye was 20/200.  In 
July 1993, the veteran was noted to have a history of 
enophthalmos secondary to trauma from 10 years earlier.  
Visual acuity was 20/40 bilaterally, and the impression was 
chorioretinitis scar of the left eye possibly secondary to 
toxoplasmosis, currently inactive, and refractive error.  The 
following month, the impression was dry eyes and refractive 
error.  In September 1998, the veteran's visual acuity in the 
left eye was 20/50-1, uncorrected and 20/20 corrected.  The 
assessment was chorioretinal scar, left greater than the 
right, consistent with old toxoplasmosis and inactive, and 
retinoschisis, bilaterally.

At the time of the VA eye examination in April 1999, the 
examiner noted that he had been requested to determine the 
nature and severity of service-connected pathology in the 
left eye, to record pertinent medical complaints, symptoms, 
and clinical findings, and to comment on the functional 
limitation, to provide a detailed account of all pathology in 
addition to the chorioretinitis, and to provide an opinion as 
to the service connection of other associated symptoms.  The 
examiner noted that at the time of previous examination in 
October 1994, the veteran's complaints consisted of reduced 
visual acuity, though best corrected visual acuity was 20/20 
bilaterally, intermittent pain in the left eye, and a dry, 
gritty sensation.  The October 1994 examination was positive 
for macular drusen with macular pigmentary changes and a 
large infranasal chorioretinal scar of the left eye.

There was another evaluation in November 1997 (conducted by 
the same examiner conducting the current examination).  It 
was also noted that the veteran had been evaluated on 
multiple occasions both privately and at the VA, and that 
uncorrected visual acuity had been documented on several 
occasions to be in the neighborhood of 20/20 to 20/25 in the 
right eye and 20/20 in the left eye on best correction.  Past 
ocular history on the left eye was noted to include an old 
chorioretinal scar which was first observed in 1968 and was 
presumed to be an old toxoplasmosis lesion on multiple 
subsequent examinations.  Current ocular complaints consisted 
of bilateral watery eyes for the previous 12 months, 
intermittent pain of the left eye characterized as a sharp 
stabbing pain lasting approximately 15 seconds and occurring 
three times per day on average.  The veteran stated that when 
the sharp pain occurred in the left eye, he lost vision 
bilaterally.  The veteran further complained that his eyes 
were always out of focus and that while glasses would improve 
his situation, he did not currently wear them.  The veteran 
also complained of black floaters in the left eye.

The above symptoms were reportedly associated with confusion, 
anxiety, difficulty reading, and difficulty in concentration.  
The examiner noted that these complaints were identical to 
complaints that the veteran had at the previous VA eye 
examination in November 1997.

Examination at this time revealed uncorrected visual acuity 
was 20/40 on the right and 20/30-2 on the left, and the 
veteran pinholed to 20/25 bilaterally.  Visual fields were 
full to confrontation, but the conjunctivae demonstrated 
small degenerative changes with some ratio melanosis.  
Fundoscopic examination of the left eye revealed cup to disk 
ratio of 0.3 by 0.4 and there was an area of chorioretinal 
atrophy.  This extended from the optic nerve and radiated to 
the superior in a star-type fashion with an apparent "lack" 
or crack superior nasally and inferiorly nasally to a 4 by 5 
disk diameter chorioretinal scar with extensive RPE 
hyperpigmentation.  It also extended infratemporally from the 
optic nerve, creating a patch of chorioretinal atrophy.  

The assessment included macular drusen, noted to be caused by 
retinal epithelial degenerative changes and often a sign of 
macular degeneration which might be progressive.  Due to the 
veteran's excellent best-corrected visual acuity bilaterally, 
the examiner believed that the veteran did not currently have 
macular degeneration.  The assessment also included old 
toxoplasmosis scar of the left eye, which was noted to have 
resulted in visual field deficit which was documented on a 
Goldman field testing on previous examination in November 
1997.  This was noted to be an area of superior visual field 
notching which was a relative scotoma, not an absolute 
scotoma, except for the area of the chorioretinal atrophy 
which was indicated in this examination.  It was indicated to 
be 4 disk diameters by 5 disk diameters.  In the left eye, 
the examiner also found a large vitreous stranding which 
extended from the posterior chorioretinal scar that extended 
anterior to the vitreous base.  The examiner believed that 
this was the etiology of the floater the veteran had been 
concerned about and no active inflammation was currently 
found.

Other diagnoses included diffuse chorioretinal scarring 
extending from the peripapillary of the left eye and 
radiating inferiorly.  The examiner opined that this might be 
related to prior history of chorioretinal scarring or it 
might be related to ocular trauma.  The examiner further 
commented that there was no way to determine the precise 
source of this diffuse chorioretinal atrophy, but that this 
was definitely nonprogressive in nature.  Refractive error 
was also noted bilaterally, with corrected acuity in the left 
eye of 20/20-1.

The examiner summarized that the above findings had not 
changed since his previous examination of the veteran in 
November 1997.  Visual complaints as to floaters could be 
substantiated and were considered to be a direct result of 
the chorioretinal scarring presumed to be caused by 
histoplasmosis.  While toxoplasmosis was noted to be often 
congenital on a condition that occurred very early, the 
inflammation would occur at a later point in time.  The 
veteran's concerns about inability to focus were believed to 
be related to presbyopia and refractive error, which could be 
well-compensated with spectacle correction and had nothing to 
do with either the chorioretinal scarring.  It was noted that 
the veteran's vision could be improved from 20/40 to 20/20 
just with spectacle correction.  No other significant 
pathology in the left eye was found on this examination.

With respect to functional limitations, the examiner 
commented that he was aware of several individuals with much 
greater impaired vision and visual fields who were able to 
carry on normal daily activities.  The examiner did not 
believe that the veteran was functionally visually impaired, 
with a best-corrected visual acuity of 20/20 to 20/25 
bilaterally, and that this condition was nonprogressive in 
nature and resulted in only a minor peripheral visual field 
loss.  In terms of the pain in the left eye reported by the 
veteran, the examiner indicated that he could not find any 
source for his recurring stabbing pain.


II.  Analysis

The Board first notes that the veteran is only service 
connected for his left eye and that a 10 percent evaluation 
has been provided pursuant to Diagnostic Code 6005 for 
choroiditis and under Diagnostic Code 6080 for visual field 
concentric contraction to 60 but not 45 degrees revealed by 
VA examination in February 1993.  The Board recognizes the 
veteran's complaints of experiencing decreased vision to 
include blurriness, floaters, pain, and dry/watery eyes and 
that on recent examination, a chorioretinal scar measuring 
four disk diameters by five disk diameters with large 
vitreous stranding was noted.  However, the Board notes that 
a 10 percent rating is already in effect and after reviewing 
the veteran's disability picture in conjunction with the 
applicable law and regulation, an increased rating in excess 
of 10 percent is not warranted.

In this case, the veteran's vision in the left eye has been 
found to be correctable to 20/20-1, and the veteran's 
concentric contraction does not warrant a rating in excess of 
10 percent under Diagnostic Code 6080.  In this regard, the 
Board would note that the concentric contraction in the 
veteran's field of vision has actually not been demonstrated 
to be entirely referable to the veteran's chorioretinal scar, 
however, the Board does note that the most recent examination 
characterized the veteran's scar as a relative scotoma, which 
the Board notes is also compensably rated at 10 percent under 
Diagnostic Code 6081.  Except for the chorioretinal scar, 
macular drusen unrelated to the veteran's chorioretinal 
scarring, and refractive error, however, clinical findings as 
to the veteran's left eye reveal essentially negative 
findings.  The clinical data also does not reveal any 
connection between the veteran's chorioretinal scarring and 
localized scars, atrophy, or irregularities of the retina for 
a 10 percent evaluation under Diagnostic Code 6011.  

For choroiditis, a minimal rating of 10 percent during active 
pathology should be assigned.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6005.  The disability is to be rated for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  Id.  Here, a 
10 percent rating is already in effect and as demonstrated 
above, the veteran's disability picture does not more nearly 
approximate the criteria required for an increased rating in 
excess of 10 percent.  The clinical data fails to show that 
the veteran's slightly impaired visual acuity is more than 10 
percent disabling and the pain described by the veteran has 
neither been confirmed by objective examination or 
specifically identified as a residual of his service-
connected chorioretinitis.  Again, on recent examination, 
findings as to the veteran's left eye were essentially 
negative except for chorioretinal scarring, unrelated macular 
Drusen, and refractive error.  In addition, examination of 
the scar revealed no active inflammation.  Accordingly, the 
veteran's service-connected disability is no more than 10 
percent disabling.

The Board further finds that a higher rating for this 
disability is also not appropriate under 38 C.F.R. 
§ 3.321(b).  The Board cannot conclude that the disability 
picture as to the residuals of chorioretinitis of the left 
eye is so unusual or exceptional, with such related factors 
as frequent hospitalization and marked interference with the 
veteran's employment, as to prevent the use of the regular 
rating criteria.  38 C.F.R. § 3.321.  Although the veteran 
has indicated that he has persistent pain in the left eye and 
that this is an impediment to him industrially, pain 
specifically attributable to his service-connected disability 
has not been supported by objective examination and, in any 
event, the record does not reflect any recent or frequent 
hospital care, and any interference in the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.


ORDER

An evaluation in excess of 10 percent for residuals of 
chorioretinitis of the left eye is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

